  WEDGEWOOD
  Office of the General Counsel
  DAVID M. POITRAS P.C. (SBN 141309)
  dpoitras@wedgewood-inc.com
  AMELIA VALENZUELA (SBN 320428)
   avalenzuela@wedgewood-inc.com
  2015 Manhattan Beach Blvd., Suite 100
  Redondo Beach, CA 90278
  Telephone:     (310) 640-3070
  Facsimile:     (310) 640-3090

  Attorneys for Duke Partners II, LLC


                      UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF CALIFORNIA
                           SAN FRANCISCO DIVISION

  In re:                                      Chapter 7
                                              Case No. 18-30983
  KEYHAN MOHANNA,
                                              CERTIFICATE OF SERVICE


  Debtor(s)_________________________________/


         I, the undersigned, declare that I am employed in the County of Los Angeles. I
  am over the age of 18 years and not a party to the within entitled action. My business
  address is 2015 Manhattan Beach Blvd., Suite 100, Redondo Beach, CA 90278.

          On September 16, 2019, I served the within STATUS REPORT RE
  POSSESSION OF 1405 GREENWICH STREET, SAN FRANCISCO,
  CALIFORNIA by placing a true copy thereof in a sealed envelope with postage thereon
  fully prepaid, in the United States Mail at Redondo Beach, California, to all parties
  entitled to receive regularly mailed notices, addressed as follows:

             Jacqueline Mohanna                            Keyhan Mohanna
              2332 Steiner Street                           1595 Clay St. #8
           San Francisco, CA 94115                      San Francisco, CA 94109
               Vivien Mohanna
               1595 Clay St. #8
           San Francisco, CA 94109




Case: 18-30983     Doc# 213-6     Filed: 09/16/19    Entered: 09/16/19 12:23:42       Page 1
                                           of 2
  Electronic Notice to:


        Richard L. Antognini rlalawyer@yahoo.com, hallonaegis@gmail.com
        Bachecki, Crom & Co., LLP, Certified Public Accountants
         jcrom@bachcrom.com
        Todd M. Bailey Todd.Bailey@ftb.ca.gov
        Darren J. Devlin darren@resolutionfunding.net
        Sean Ferry bkyecf@rasflaw.com, sferry@ecf.courtdrive.com
        Daniel K. Fujimoto wdk@wolffirm.com, faxes@wolffirm.com
        Nichole Glowin nglowin@wrightlegal.net,
         BKUDGeneralupdates@wrightlegal.net
        Arnold L. Graff ecfcanb@aldridgepite.com, ALG@ecf.inforuptcy.com
        Jennifer C. Hayes jhayes@fhlawllp.com
        Geoffrey A. Heaton gheaton@duanemorris.com, dmicros@duanemorris.com
        Raymond Jereza ecfcanb@aldridgepite.com, rjereza@ecf.inforuptcy.com
        Wendy A. Locke ecfcanb@aldridgepite.com, wlocke@aldridgepite.com
        Kelsey Luu ecfcanb@aldridgepite.com, Jenelly.Goldade@mtglawfitm.com
        Christopher M. McDermott ecfcanb@aldridgepite.com,
         CMM@ecf.inforuptcy.com
        Robert W. Norman rnorman@houser-law.com, chershey@houser-law.com
        Office of the U.S. Trustee / SF USTPRegion17.SF.ECF@usdoj.gov
        Aron M. Oliner roliner@duanemorris.com, dmicros@duanemorris.com
        David M. Poitras dpoitras@wedgewood-inc.com, dpoitras@wedgewood-
         inc.com
        E. Lynn Schoenmann tteeschoenmann@earthlink.net,
         lschoenmann@ecf.axosfs.com
        Amelia Valenzuela avalenzuela@wedgewood-inc.com, dmarcus@wedgewood-
         inc.com

  By Messenger to:

  Hon. Hannah L. Blumenstiel – Crtrm 19
  US Bankruptcy Court
  450 Golden Gate Ave., 16th Floor
  San Francisco, CA 94102

  If the Chapter 7 Trustee is otherwise entitled to notice, she will receive such notice upon
  the electronic filing of the above-named document.

         I declare, under penalty of perjury, that the foregoing is true and correct.
  Executed on September 16, 2019 at Redondo Beach, California.


  Dated: 09/16/2019                     /s/Daniel Marcus
                                        Daniel Marcus




Case: 18-30983     Doc# 213-6       Filed: 09/16/19     Entered: 09/16/19 12:23:42       Page 2
                                             of 2
